6881429
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-22 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 10-14 and 20-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEV RAN et al. (U.S. PGPub 2010/0169392 hereafter LEV) in view of Ojha (U.S. PGPub 2020/0065509).
As per claims 1, 11 and 21, 
LEV teaches a method of accessing a file comprising: determining whether a client requests a permission for a target file (LEV, see fig., 9 para 0317, the VFN receiver's lease client 38 requests a write lease from lease manager 44 of the VFN transmitter that is the resource owner, at a write lease request step 132, the lease manager checks whether any other lease clients hold valid read leases for the resource, 
the permission allowing the client to cache data associated with the target file (LEV, see para 0266 the VFN receiver support caching of authorized content., authorized caching is supported for content accessed through a VFN transmitter, and for content fetched retrieved directly by a VFN receiver from an origin Web site and implementing authorized content caching , the VFN receiver caches the resource's data, but, before it grants the client access to the data, the VFN receiver sends an authorization request to the proper VFN transmitter, which is responsible for granting access to the content, write operations can be performed using a write-back cache scheme); 
5in response to determining that the client requests the permission, obtaining pattern information related to an access pattern in which the client accesses the target file; determining availability of the permission to the client by applying the pattern (LEV, see para 0313, 0317-0319, the VFN receiver's lease client 38 requests a read lease from the lease manager 44 of the VFN transmitter that is the resource owner, at a read lease request at step 120, the lease manager checks whether any other lease clients hold valid write leases for the resource, at a write lease check at step 122, the lease manager denies the read lease request,  as shown in fig. 9, lease client 38 requests a write lease from lease manager 44 of the VFN transmitter that is the resource owner, at a write lease request step 132. The lease manager checks whether any other lease clients hold valid read leases for the resource, at a read lease check step 134. In such a case, the lease manager revokes all of the other outstanding read leases for the 
LEV exclusively fails to tech determining availability of the permission to the client by applying the pattern information to a decision model, the decision model being trained based on training pattern information and training permission information; and 10providing, to the client, an indication on the availability.  
In a similar field of endeavor Ojha teaches 
in response to determining that the client requests the permission, obtaining pattern information related to an access pattern in which the client accesses the target file (Ojha see para 0053, message processor 312 at server 310 monitors the messages 322 to detect the user interaction events performed by the plurality of users, message processor 312 codifies certain interaction attributes 344 pertaining to the user interaction events in a set of event records 334 stored in storage devices 330, message processor 312 will access user attributes 342, user identifiers, stored in user profiles 332 and/or the object attributes 340); 
determining availability of the permission to the client by applying the pattern information to a decision model (Ojha see para 0055, when instances of messages 322 corresponding to collaborative relationships initiated by the users are received at message processor 312, the collaboration attributes associated with the collaborative relationships are forwarded to permissions generator 316 which applies the collaboration attributes to activity-based permissions model 132 to determine respective sets of access permissions 326 to assign to the collaborative relationships, where access roles are determined as indicated by a set of representative access 
the decision model being trained based on training pattern information and training permission information (Hojer see para 0069-0075, collaborative relationship feature vectors 444, a user identifier, stored in a “userID” field, a content object identifier ,stored in an “objID” field, a collaboration action, stored in an “action” field, a set of access permissions associated with the collaborative relationship, stored in a “permissions” object, collaborative relationship properties or characteristics are used to form and train a learning model 446, the extracted, cleaned and filtered collaborative relationship feature vectors are prepared for input into the learning model, a first portion of the collaborative relationship feature vectors 442 are used to train the learning model  at step 416, a second portion of the feature vectors are used to validate the learning model  at step 420); 
and 10providing, to the client, an indication on the availability (Ojha, see para 0058, 0082, 0089, a set of access permissions are processed to update a set of access rules 338 stored in storage devices 330 at content management system 350. such as access rules 338  comprises data records storing various information that can be used to form one or more constraints to apply to certain functions and operations., the information pertaining to a rule in the rule base might comprise conditional logic operands input variables, conditions, constraints, operators  for forming a conditional logic statement that returns one or more results. More specifically, a set of access rules for a particular collaborative relationship might comprise conditional logic operands that 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the code provisioning system of LEV with the teaching of Ojha, as doing so would provide an efficient method for assigning fine-grained, user-specific access permissions to shared content objects in the context of content management systems (Ojha see para 0025).

 	As per claims 2 and 12,
LEV in view of Ojha teaches the method of claim 1, wherein obtaining the pattern information comprises: determining whether the target file is being accessed or is to be accessed by a further client; 15in response to determining that the target file is being accessed or is to be accessed by the further client, determining that the permission has a first permission level; and in response to determining that no further client is accessing or is to access the target file, determining that the permission has a second permission level higher than the first permission level (LEV, see para 0313, 0317-0319, the VFN receiver's lease client 38 requests a read lease from the lease manager 44 of the VFN transmitter that is the resource owner, at a read lease request at step 120, the lease manager checks whether any other lease clients hold valid write leases for the resource, at a write lease check at step 122, the lease manager denies the read lease request,  as shown in fig. 9, lease client 38 requests a write lease from lease manager 

As per claims 3 and 13,
LEV in view of Ojha teaches the method of claim 2, wherein the first permission level corresponds to a shared permission, and the second permission level corresponds to an exclusive permission (LEV, see para 0313, the VFN receiver's lease client 38 requests a read lease from the lease manager 44 of the VFN transmitter that is the resource owner, at a read lease request step 120, the lease manager checks whether any other lease clients hold valid write leases for the resource, at a write lease check step 122. In such a case, the lease manager denies the read lease request, at a lease denial step 128, access to the requested resource is still provided to the client, at a validated access step 130, in the manner described above with reference to steps 102 through 118 of fig. 6).

As per claims 4 and 14,
LEV in view of Ojha teaches the method of claim 2, wherein obtaining the pattern information further comprises 25obtaining at least one of: an operation to be performed on the target file by the client, an identification of the client; and a time when the client 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of LEV with the teaching of Ojha, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 1, 11 and 21;

As per claims 10, 20 and 22,
LEV teaches the method of accessing a file, comprising: 22Attorney Docket No.: 1003-1068 requesting to a server a permission for a target file (LEV, see fig., 9 para 0317, the VFN receiver's lease client 38 requests a write lease from lease manager 44 of the VFN transmitter that is the resource owner, at a write lease request step 132, the lease manager checks whether any other lease clients hold valid read leases for the resource, at a read lease check step 134 if so the lease manager revokes all of the other outstanding read leases for the at step 142), 
the permission allowing cache of data associated with the target file (LEV, see para 0266 the VFN receiver support caching of authorized content., authorized caching is supported for content accessed through a VFN transmitter, and for content fetched 
and receiving from the server an indication on availability of the permission (LEV, see para 0313, 0317-0319, the VFN receiver's lease client 38 requests a read lease from the lease manager 44 of the VFN transmitter that is the resource owner, at a read lease request at step 120, the lease manager checks whether any other lease clients hold valid write leases for the resource, at a write lease check at step 122, the lease manager denies the read lease request,  as shown in fig. 9, lease client 38 requests a write lease from lease manager 44 of the VFN transmitter that is the resource owner, at a write lease request step 132. The lease manager checks whether any other lease clients hold valid read leases for the resource, at a read lease check step 134. In such a case, the lease manager revokes all of the other outstanding read leases for the resource, the lease manager then grants the write lease or grants the lease immediately, if no read leases were revoked, at a lease grant step 139).
Lev fails to exclusively teach wherein the availability is determined by applying pattern information to a decision model, the 5pattern information related to an access pattern of access to the target file, the decision model trained based on training pattern information and training permission information.
In a similar field of endeavor Ojha teach wherein the availability is determined by applying pattern information to a decision model, the 5pattern information related to an 
the decision model trained based on training pattern information and training permission information (Ojha see para 0069-0075, collaborative relationship feature vectors 444, a user identifier, stored in a “userID” field, a content object identifier ,stored in an “objID” field, a collaboration action, stored in an “action” field, a set of access permissions associated with the collaborative relationship, stored in a “permissions” object, collaborative relationship properties or characteristics are used to form and train a learning model 446, the extracted, cleaned and filtered collaborative relationship feature vectors are prepared for input into the learning model, a first portion of the collaborative relationship feature vectors 442 are used to train the learning model  at step 416, a second portion of the feature vectors are used to validate the learning model  at step 420).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the code provisioning system of 

5.	Claims 5-9 and 15-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over LEV RAN et al. (U.S. PGPub 2010/0169392 hereafter LEV) in view of Ojha (U.S. PGPub 2020/0065509) in view of NEVATIA et al. (U.S. PGPub 2020/0412726).
30	As per claims 5 and 15,
LEV in view of Ojha teaches the method of claim 1, yet fails to teach further comprising: determining event information associated with providing of the availability, the 21Attorney Docket No.: 1003-1068 event information indicating at least one of maintenance of the permission, disabling of the permission and access to the target file; determining, for the decision model, a feedback corresponding to the availability, based on the event information; and 5updating the decision model with the feedback corresponding to the availability.  
In a similar field of endeavor NEVATIA teaches further comprising: determining event information associated with providing of the availability, the 21Attorney Docket No.: 1003-1068 event information indicating at least one of maintenance of the permission, disabling of the permission and access to the target file; determining, for the decision model, a feedback corresponding to the availability, based on the event information; and 5updating the decision model with the feedback corresponding to the availability (NEVATIA, see para 0039 as shown in fig 1C, the security monitoring platform apply the one or more reinforcement learning techniques to update the access rights data model based on the 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the code provisioning system of LEV in view of Ojha with the teaching of NEVATIA, as doing so would provide an efficient method for security monitoring platform may apply a reinforcement learning technique to update the access rights data model based on feedback related to the one or more actions (NEVATIA see para 0002-0003).

As per claims 6 and 16,
LEV in view of Ojha in of NEVATIA teaches the method of claim 5, wherein the availability indicates that the client is refused to be granted the permission, and wherein determining the feedback corresponding to the availability comprises: 10in response to the event information indicating that the target file is not accessed by a further client during a period of time, determining that the feedback corresponding to the availability is a negative feedback (NEVATIA see para 0021, 0027 ,  the attributes can be used to describe users a name, role, clearance level, job title, organization, department, and/or 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of LEV in view of Ojha with the teaching of NEVATIA, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 5 and 15;

As per claims 7 and 17,
LEV in view of Ojha teaches the method of claim 5, wherein the availability indicates that the client is allowed to be 15granted the permission, and wherein determining the feedback corresponding to the availability comprises: in response to the event information indicating that the permission is maintained during a period of time, determining that the feedback corresponding to the availability is a positive feedback; and 20in response to the event information indicating that the permission is disabled 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of LEV in view of Ojha with the teaching of NEVATIA, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 5 and 15;

As per claims 8 and 18,
LEV in view of Ojha in view of NEVATIA teaches the method of claim 7, wherein amounts of the positive feedback and the negative 25feedback depend on at least one of a type of the permission and duration of the permission ( NEVATIA see para 0036, 0037, the probability scores that are determined using the access rights data model 
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of LEV in view of Ojha with the teaching of NEVATIA, and the motivation to combine the teachings will be the same a stated above for the motivation with relation to claims 5 and 15;
 
As per claims 9 and 19,
LEV in view of Ojha teaches the method of claim 1, yet fails to teach wherein the decision model is a model based on reinforcement learning.  
In a similar field of endeavor NEVATIA teaches wherein the decision model is a model based on reinforcement learning (NEVATIA, see para 0039 as shown in fig 1C, the security monitoring platform apply the one or more reinforcement learning techniques to update the access rights data model based on the feedback received from the client device, the reinforcement learning technique(s) may include a deep Q-
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the code provisioning system of LEV in view of Ojha with the teaching of NEVATIA, as doing so would provide an efficient method for security monitoring platform may apply a reinforcement learning technique to update the access rights data model based on feedback related to the one or more actions (NEVATIA see para 0002-0003).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2016/0224798 which teaches a method for detecting behavioral patterns and anomalies using activity data;
U.S. PGPub 2020/0349468 which describes an automatic data management platform using machine learning models;
U.S. PGPub 2019/0250998 which describes a network machine-learning based data object retrieval system;

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457

/SARGON N NANO/Primary Examiner, Art Unit 2457